In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2130 
MINGHAI TIAN, 
                                                         Petitioner, 

                                 v. 

ERIC H. HOLDER, JR.,  
Attorney General of the United States, 
                                                        Respondent. 
                     ____________________ 

                    Petition for Review of an Order 
                of the Board of Immigration Appeals. 
                           No. A088‐608‐599 
                     ____________________ 

    ARGUED JANUARY 6, 2014 — DECIDED MARCH 13, 2014 
                ____________________ 

   Before    EASTERBROOK,  WILLIAMS,  and  TINDER,  Circuit 
Judges. 
    TINDER,  Circuit  Judge.  Minghai  Tian,  a  48‐year  old  Chi‐
nese  citizen  who  has  been  in  the  United  States  since  2001, 
petitions  for  the  review  of  the  decisions  of  an  immigration 
judge  and  the  Board  of  Immigration  Appeals  (“BIA”  or 
“Board”) denying him asylum, withholding of removal, and 
relief under the United Nations Convention Against Torture 
2                                                        No. 13‐2130 

(“CAT”).  Because  we  lack  jurisdiction  to  review  the  BIA’s 
conclusion  that  Tian’s  asylum  application  was  time‐barred, 
we dismiss that claim. Because Tian did not exhaust his ad‐
ministrative remedies with regard to his CAT claim, we deny 
that  claim.  And  because  Tian  fails  to  demonstrate  that  he 
met  his  burden  of  proof  for  establishing  his  eligibility  for 
withholding of removal, we also deny Tian’s petition for re‐
view with regard to his withholding of removal claim. 
I.   Background 
     Tian  is  a  native  and  citizen  of  the  People’s  Republic  of 
China.  He  was  admitted  to  the  United  States  in  2001  on  a 
non‐immigrant visa, as a participant in an international culi‐
nary exchange program. The visa authorized him to stay in 
the United States until June 1, 2001, but Tian remained in the 
United States beyond that date. He came to the attention of 
the  Department  of  Homeland  Security  (“DHS”)  on  October 
4,  2007,  after  he  was  arrested  for  questioning  during  an  in‐
vestigation  of  human  trafficking.  The  arrest  resulted  in  no 
charges, but Tian was turned over to DHS and placed in re‐
moval hearings. On March 25, 2009, while the removal hear‐
ings  were  pending,  Tian  pled  guilty  in  Nevada  to  drawing 
and  passing  a  check  without  sufficient  funds  with  intent  to 
defraud. He was ordered to pay over $100,000 in restitution, 
though  his  sentence  was  suspended,  and  he  was  placed  on 
probation  for  an  indeterminate  period  not  to  exceed  five 
years.  
     On  October  16,  2008,  Tian  filed  applications  for  asylum, 
withholding  of  removal,  and  CAT  protection.  In  the  state‐
ment attached to  his applications, he asserted  the following 
narrative: In 1989, Tian took part in demonstrations in Tian‐
jin,  China.  Because  the  Tianjin  city  officials  did  not  want 
No. 13‐2130                                                           3 

students  demonstrating  in  Tianjin,  Tian  and  his  fellow  de‐
monstrators  were  offered  free  transportation  to  demonstra‐
tions  in  Beijing,  which  they  accepted.  Once  in  Beijing,  Tian 
and  Zhao  Xuejin,  a  member  of  Beijing  University’s  student 
governing  body,  delivered  food  and  water  to  the  protesting 
students.  This  caused  Tian  to  be  detained  by  the  police  on 
June  1,  1989,  and  held  for  ten  days.  During  his  ten‐day  de‐
tention, Tian was repeatedly assaulted by police officers, and 
even undressed and tied to a tree for an entire day. After he 
was released, the Beijing officials reported his information to 
Tianjin officials, and Tian had to go to the local Public Secu‐
rity Bureau to “report” himself regularly. Tian further assert‐
ed that he later went to Beijing University to see Zhao Xue‐
jin, but was told that Zhao had gone to England to seek asy‐
lum.  When  Tian  later  “got  in  touch  with  [Zhao  Xuejin] 
through  some  channels,”  Zhao  told  Tian  that  Western  na‐
tions respected human rights and freedom of speech.  
    Tian  asserted  that  he  was  demoted  from  the  position  of 
the  manager  of  a  hotel  to  that  of  a  kitchen  helper,  and  that 
his wife divorced him, both directly as the result of the per‐
secution  he  suffered  for  his  participation  in  the  pro‐
democracy  movement.  Tian  said,  of  his  trip  to  the  United 
States in 2001, that the United States was “a country [he] had 
looked  forward  to  seeing  for  over  ten  years.”  He  claimed 
that  he  had  failed  to  timely  apply  for  asylum  in  the  United 
States  because of “language barriers” and  his “ignorance of 
U.S. laws.” 
    At the hearing before the immigration judge, Tian stated 
that he did not have any documentation of his participation 
in the demonstration or his detention, or of subsequent med‐
ical treatment for the injuries he sustained during the deten‐
4                                                      No. 13‐2130 

tion,  because  he  was  not  allowed  to  seek  medical  care  for 
those  injuries.  He  indicated  that  his  siblings  and  parents 
knew  he  had  been  detained  in  Beijing.  He  testified  that  he 
remained in contact with other people who went to the Bei‐
jing demonstration, but that he is not currently in touch with 
those  people.  He  also  testified  that  he  had  no  further  prob‐
lems  with  Chinese  authorities  before  he  left  China  in  2001. 
When asked why he submitted no documents to support his 
application,  Tian  stated  that  the  city  of  Tianjin  had  under‐
gone  a  great  deal  of  change  since  he  came  to  the  United 
States,  and  that  many  people  had  changed  their  cell  phone 
numbers. Because Tian, not his family, was the one who had 
contact  with  his  fellow  demonstrators,  he  claimed  he  was 
unable to locate those people now.  
    In  the  hearing,  Tian  also  claimed  that  he  was  given  a 
document  to  take  to  his  employer,  which  seems  to  have  re‐
sulted  in  his  demotion  to  kitchen  helper.  But  he  admitted 
that he advanced to the position of cook, then head chef, pri‐
or to coming to the United States. He further testified that he 
does not have any documentation of his demotion, or attest‐
ing to his employment at the restaurant. Tian testified he en‐
tered  the  United  States  with  a  valid  Chinese  passport,  and 
that  he  traveled  here  with  a  visa  for  a  culinary  exchange 
program.  His  stated  reasons  for  not  applying  for  asylum 
within one year of his arrival were because he “did not know 
much about American laws” and was “ignorant.”  
     With regard to his arrest in 2007, Tian stated that he was 
pulled  over  for  speeding,  and  that  he  was  turned  over  to 
DHS,  not  prosecuted  for  any  trafficking  crime.  With  regard 
to  the  Nevada  conviction  for  drawing  and  passing  a  check 
without sufficient funds, Tian testified that he gave a friend 
No. 13‐2130                                                          5 

a blank check because the friend needed to pay for utilities. 
He testified that he pled guilty on the advice of his attorney 
and that he pays $300 restitution per month. 
    The  immigration  judge  issued  an  oral  decision  finding 
Tian  removable,  and  denying  his  applications  for  asylum, 
withholding  of removal,  and CAT  protection. The immigra‐
tion  judge  denied  the  application  for  asylum  on  statutory 
grounds.  He  found  that  Tian  had  failed  to  show  any  appli‐
cable  exceptions  to  the  one‐year  asylum  application  dead‐
line, as Tian did not allege materially changed circumstances 
in China, and as being too busy and not speaking sufficient 
English  did  not  constitute  extraordinary  circumstances  that 
would  allow  for  an  untimely  application.  Furthermore,  the 
immigration judge found that the Nevada conviction was an 
aggravated  felony  that  rendered  Tian  statutorily  ineligible 
for asylum. 
     The  application  for  withholding  of  removal  was  denied 
because the immigration judge found Tian not credible. The 
immigration  judge  found  that  Tian’s  story  was  implausible, 
primarily because of the lack of corroborating evidence and 
because Tian’s life after the demonstrations and career trajec‐
tory  suggested  that  he  was  a  willing  and  successful  partici‐
pant  in  life  in  China,  not  an  individual  fleeing  persecution. 
In support of this proposition, the immigration judge noted 
that Chinese authorities granted Tian the credentials to leave 
his country to visit the United States. With respect to the re‐
quest  for CAT  protection,  the  immigration  judge  noted  that 
the fact that Tian left China with a valid passport—and thus 
the  implicit  permission  of  the  Chinese  government—
suggested he was not subject to torture in China. According‐
ly, the immigration judge ordered Tian removed. 
6                                                      No. 13‐2130 

    Tian’s  appeal  brief  to  the  BIA  summarily  referenced 
“UNCAT relief” in the Notice of Appeal section, but did not 
substantively argue Tian’s eligibility for CAT protection. The 
Board thus found that the CAT issue was waived. The Board 
affirmed  the  immigration  judge’s  denial  of  Tian’s  untimely 
asylum  application  and  affirmed  the  immigration  judge’s 
denial of withholding of removal relief and adverse credibil‐
ity determination. Tian filed a timely petition for review.  
II. Discussion 
    Of the three issues Tian raises in his petition, we lack ju‐
risdiction  to  review  the  asylum  claim,  and  we  dismiss  the 
petition as it pertains to that claim. We deny the petition for 
review of the CAT claim, as the issue was not properly pre‐
served for our review. We also deny the  petition  for  review 
of the withholding of removal claim.  
     A. Application for Asylum 
     An  alien  must  file  an  application  for  asylum  within  one 
year of arriving in the United States. 8 U.S.C. § 1158(a)(2)(B). 
The burden is on the alien to establish eligibility for asylum, 
including the element that he timely filed the application. Id. 
Despite this requirement, an alien’s asylum application may 
be considered “if he demonstrates … either the existence of 
changed  circumstances  which  may  materially  affect  his  eli‐
gibility  for  asylum  or  extraordinary  circumstances  relating 
to  the  delay  in  filing  the  application  within  the  prescribed 
one‐year period.” Bitsin v. Holder, 719 F.3d 619, 625 (7th Cir. 
2013)  (quoting  language  from  8  U.S.C.  § 1158(a)(2)(D))  (in‐
ternal  quotation  marks  omitted).  However,  courts  may  not 
“review  a  determination  regarding  the  timeliness  of  an  al‐
ien’s  application  for  asylum  or  the  existence  of  changed  or 
No. 13‐2130                                                           7 

extraordinary circumstances to excuse his late filing,” unless 
for  “constitutional  claims  or  questions  of  law  related  to  the 
timely filing of an asylum application.” Id. Tian does not ask 
us to adjudicate constitutional claims or questions of law re‐
lating to the timeliness of his asylum application. Instead, he 
asks  us  to  review  the  Board’s  factual  determination  that 
there  existed  no  changed  or  extraordinary  circumstances  to 
excuse  his  late  filing.  “We  lack  jurisdiction  to  review  the 
Board’s  determination  that  [Tian]  failed  to  meet  any  of  the 
exceptions  to  the  rules  governing  the  time  within  which  an 
asylum  application  must  be  filed,  because  that  conclusion 
did not turn on any question of law or constitutional claim.” 
Almutairi v. Holder, 722 F.3d 966, 1002 (7th Cir. 2013).  
   Accordingly,  we  dismiss  Tian’s  petition  to  review  the 
Board’s decision that his asylum application is untimely, for 
want of jurisdiction. 
   B. CAT Protection Claim 
    “A failure to exhaust usually forecloses a petitioner from 
raising  an  issue  in  federal  court  that  was  not  raised  before 
the  immigration  tribunal.”  Young  Dong  Kim  v.  Holder,  737 
F.3d  1181,  1187  (7th  Cir.  2013)  (quoting  Arobelidze  v.  Holder, 
653  F.3d  513,  517  (7th  Cir.  2011))  (internal  quotation  marks 
omitted). Exhausting all administrative remedies available to 
the alien “includes the obligation first to present to the Board 
any arguments that lie within its power to address.” FH‐T v. 
Holder, 723 F.3d 833, 841 (7th Cir. 2013). We deem exhaustion 
necessary for appellate review because of the importance of 
“provid[ing]  the  Board  an  opportunity  to  apply  its  special‐
ized knowledge and experience to the matter,” which “pro‐
vides  us  with  reasoning  to  review.”  FH‐T,  723  F.3d  at  841 
(quoting Arobelidze, 653 F.3d at 517). 
8                                                       No. 13‐2130 

    We agree with the Respondent that Tian did not raise to 
the Board any substantive arguments for why he should re‐
ceive  CAT  relief,  and  that  he  thus  failed  to  exhaust  the  ad‐
ministrative  remedies  available  to  him  with  regard  to  this 
claim.  Tian  merely  gestured  to  the  existence  of  a  potential 
CAT  claim  in  an  introductory  section  of  his  BIA  brief,  and 
made no arguments about the immigration judge’s denial of 
his CAT claim. The sentence stating he had applied for “re‐
lief under the UNCAT” did not provide the Board with “an 
opportunity  to  apply  its  specialized  knowledge  and  experi‐
ence to the matter.” FH‐T, 723 F.3d at 841. As such, we hold 
that  Tian  failed  to  meet  his  burden  of  properly  presenting 
his claim to the Board. See, e.g., El‐Gazawy v. Holder, 690 F.3d 
852,  858–59 (7th  Cir. 2012) (holding  that  an  alien  waived  an 
issue  presented  to  the  Board  in  a  form  “simply  too  thin  for 
the BIA to recognize it in the form the petitioner now urges 
us to consider”). We thus deny the CAT claim.  
     C. Withholding of Removal Claim 
     1. Standard of Review 
    “Where,  as  here,  the  BIAʹs  decision  adopts  and  affirms 
the  IJʹs  conclusion  as  well  as  provides  its  own  analysis,  we 
review  both  decisions.”  Bathula  v.  Holder,  723  F.3d  889,  897 
(7th Cir. 2013) (internal quotation marks and citations omit‐
ted).  Our  review  of  factual  findings  is  for  substantial  evi‐
dence: “the agency’s determination [to deny  Tian  withhold‐
ing  of  removal]  will  stand  if  it  is  supported  by  reasonable, 
substantial, and probative evidence on the record considered 
as a whole.” Id. at 898 (quoting Vahora v. Holder, 626 F.3d 907, 
912 (7th Cir. 2010)). Reversal is appropriate “only if the evi‐
dence  presented  by  [Tian]  was  such  that  a  reasonable  fact‐
finder would have to conclude that the requisite fear of per‐
No. 13‐2130                                                           9 

secution  existed.”  Jabr  v.  Holder,  711  F.3d  835,  838  (7th  Cir. 
2013) (quoting INS v. Elias‐Zacarias, 502 U.S. 478, 481 (1992)). 
Credibility determinations in asylum cases are also subject to 
the  substantial  evidence  standard  of  review.  Munoz‐Avila  v. 
Holder, 716 F.3d 976, 979 (7th Cir. 2013). 
    2. Credibility of Tian’s Claim of Persecution 
     In order to establish eligibility for withholding of remov‐
al, the alien bears the burden of demonstrating that his “life 
or freedom would be threatened … because of [his] race, re‐
ligion,  nationality,  membership  in  a  particular  social  group, 
or  political  opinion”  in  the  country  to  which  he  will  be  re‐
moved. 8 U.S.C.  §  1231(b)(3)(A);  Firmansjah  v.  Gonzales,  424 
F.3d 598, 605 (7th Cir. 2005) (describing the alien’s burden to 
establish  a  “clear  probability”  of  persecution,  or  that  it  is 
“more likely than not” that he will be subject to persecution 
if  returned  to  his  native  country).  Persecution  is  defined  to 
include  “detention,  arrest,  interrogation,  prosecution,  im‐
prisonment,  illegal  searches,  confiscation  of  property,  sur‐
veillance, beatings, torture, behavior that threatens the same, 
and  non‐life‐threatening  behavior  such  as  torture  and  eco‐
nomic deprivation if the resulting conditions are sufficiently 
severe.”  Yi  Xian  Chen  v.  Holder,  705  F.3d  624,  629  (7th  Cir. 
2013) (citations and internal quotation marks omitted). Tian 
alleges  political  persecution  based  on  his  involvement  in 
supplying food and water to student demonstrators in 1989 
in Beijing. His testimony alone may suffice to prove that he 
is a refugee if the immigration judge finds it credible, but “if 
the  [immigration  judge]  finds  the  testimony  incredible,  cor‐
roborating  evidence  is  required.”  Rama  v.  Holder,  607  F.3d 
461, 465 (7th Cir. 2010). 
10                                                        No. 13‐2130 

    We hold that Tian fails to meet the burden of establishing 
his  eligibility  for  withholding  of  removal:  he  does  not  pre‐
sent  us  with  a  plausible  account  of  his  past  persecution  or 
feared future persecution in China, and he has failed to pre‐
sent  corroborating  evidence  to  overcome  the  implausibility 
of his testimony. 
      a. Plausibility of Tian’s testimony 
    First,  we  address  the  government’s  argument  that  Tian 
waived review of the Board’s determination finding implau‐
sible his claim that he was detained and beaten in China for 
participating  in  the  1989  demonstration.  The  government 
argues that Tian summarily claims that he truthfully testified 
about  his  past  persecution,  but  does  not  otherwise  contest 
the  Board’s  finding  of  implausibility.  We  require  “an  argu‐
ment  consisting  of  more  than  a  generalized  assertion  of  er‐
ror” to  hold  that an  issue has not  been waived in the  brief‐
ing.  Haxhiu  v.  Mukasey,  519  F.3d  685,  691  (7th  Cir.  2008) 
(quoting  Anderson  v.  Hardman,  241  F.3d  544,  545  (7th  Cir. 
2001)). 
     Tian does not meet this burden in asserting the plausibil‐
ity  of his  past persecution in  China, as he  articulates no co‐
gent argument to challenge the Board’s finding of implausi‐
bility.  “The  failure  to  adequately  develop  and  support  [this 
argument]  results  in  waiver.”  Long‐Gang  Lin  v.  Holder,  630 
F.3d  536,  543  (7th  Cir.  2010).  But  even  if  he  had  not  waived 
this challenge, we would agree with the agency’s determina‐
tion on the merits. 
   The  immigration  judge  and  the  Board  reasonably  deter‐
mined  that  Tian’s  claim  of  persecution  was  implausible  in 
view of the totality of his claim. We review the immigration 
No. 13‐2130                                                       11 

judge  and  the  Board  under  the  deferential  substantial  evi‐
dence standard, meaning that we may only reverse their fac‐
tual  findings  if  the  facts  compel  an  opposite  conclusion.  Ba‐
logun v. Ashcroft, 374 F.3d 492, 507 (7th Cir. 2004). The record 
shows that Tian remained in China for more than ten years 
after  his  alleged  persecution,  and  continued  working  at  the 
same  government‐owned  restaurant  where  he  had  worked 
before  the  demonstration  without  further  persecution  from 
Chinese authorities. During his time there, he was eventually 
promoted  to  head  chef.  Furthermore,  the  government  even 
permitted him to leave China to participate in a culinary ex‐
change  program.  Upon  arriving  in  the  United  States,  Tian 
did not apply for asylum for seven years, and it appears the 
application was inspired by his being placed in removal pro‐
ceedings in the United States. These facts, combined with the 
absence of specific details about his mistreatment in the past, 
reasonably  lead  to  the  conclusion  that  Tian  was  not  fleeing 
persecution in China when he arrived in the United States in 
2001. Nor does Tian present us with any information to sus‐
pect there will be persecution in Tian’s future, should he re‐
turn  to  China.  The  evidence  certainly  does  not  compel  the 
conclusion  that  Tian  will  be  persecuted  should  he  return 
there. 
   b. Lack of corroborating evidence 
   Tian  is  ineligible  for  withholding  of  removal  because 
substantial  evidence  supports  the  agency’s  determination 
that he  did not provide sufficient corroborating evidence to 
overcome his incredible testimony, despite the availability of 
such  evidence.  As  Tian  is  subject  to  the  REAL  ID  Act,  an 
immigration  judge  may  require  corroborating  evidence, 
which  must  be  presented  unless  it  “cannot  [be]  reasonably 
12                                                      No. 13‐2130 

obtain[ed].” 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231(b)(3)(C). “Un‐
less  [Tian]  can  show  that  corroborating  evidence  was  rea‐
sonably  unavailable,  [his]  failure  to  produce  it  was  fatal  to 
[his]  claims.”  Raghunathan  v.  Holder,  604  F.3d  371,  379  (7th 
Cir. 2010). We review the Board’s determination that corrob‐
orating  evidence  was  available  under  the  substantial  evi‐
dence  standard,  meaning  that  we  cannot  reverse  a  determi‐
nation made by the Board unless “a reasonable trier of fact is 
compelled  to  conclude  that  such  corroborating  evidence  is 
unavailable.” Id. (quoting Pub. L. No. 109‐13, § 101, 119 Stat. 
231, 304 (2005)).  
   Tian  submitted  no  corroborating  evidence  whatsoever, 
despite  having  several  sources  from  which  he  could  have 
obtained  such  information.  He  failed  to  submit  evidence 
from  his  family,  who  knew  about  his  detention  and  with 
whom he was in touch; fellow demonstrators from the 1989 
demonstration,  including  Zhao  Xuejin,  apparently  now  liv‐
ing  in  England;  or  the  hotel  where  he  worked  until  2001, 
when he left China. Tian’s failure to obtain corroborating ev‐
idence  and  failure  to  offer  legitimate  reasons  why  this  evi‐
dence was not available are fatal to his claims. 
    Because  Tian  does  not  present  a  credible  account  of  his 
past  or  feared  future  persecution  in  China,  and  because  he 
fails  to  submit  corroborating  evidence  to  overcome  his  in‐
credible testimony, we deny his petition for review with re‐
gard to his withholding of removal claim. 
III. Conclusion 
    Tian’s petition for review is DISMISSED  with respect to the 
claim  for  asylum  and  DENIED  with  respect  to  the  claims  for 
CAT relief and withholding of removal.